DETAILED ACTION

Response to Amendment
This office action is in response to the amendment filed 7/18/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tod Waldrop on 8/11/2022.
The application has been amended as follows: 
Claim 1, line 1, replace “obtainable” with --obtained—
Claim 1, lines 3-4 replace “selected from the group consisting of” with --is--
Cancel claims 2-3, 16-17 without prejudice.
Claim 12, replace “at least one” with --the—
Claim 13, line 3, replace “at least one” with --the—
Claim 14, line 3, replace “at least one” with --the—
Claim 15, line 3, replace “at least one” with --the—
Claim 19, line 3, replace “the step” with –a step—
Claim 19, line 4, replace “copolymer from” with –copolymer obtained from—
Claim 19, last line, replace “from 1” with –from 2--
Allowable Subject Matter
Claims 1, 5, 7-8, 10-15, 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application number 16/462,894 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application number 16/463,825 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WENWEN CAI/Primary Examiner, Art Unit 1763